DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Claim Objections
Claim 16 is objected to because of the following informalities:  
As to claim 16, the phrase “said positional reference device” in line 6 of the claim should be changed to “said positional reference indicator” in order to be consistent with “positional reference indicator” recited in line 4 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US 6,577,299) in view of Hosenpud et al. (US 2014/0300547 A1) and further in view of Ames et al. (US 10592064).
 	As to claim 16, Schiller et al. teaches at least one non-transitory computer readable medium containing processor readable code for programming one or more processors (col. 4, lines 40-43; col. 6, lines 38-41) to perform a method comprising:
  	providing a positional reference indicator (col. 3, lines 23-27: medium spaced apart from the pen which defines the geometrical reference with respect to which the position of the pen (i.e., a location thereon) is determined; col. 4, lines 17-20; col. 11, lines 38-45: reference medium);
 	detecting with a beacon sensing device at least two location beacons coupled in a fixed spaced apart relation to said positional reference device (1710, 1720 in Fig. 17; col. 11, lines 2-21: In a further embodiment, the camera observes IR signal from beacons 1710 and 1720. Source image on the CCD camera is used to determine azimuth and elevation angles);
  	generating inertial sensor signals by way of causing movement of a hand-held controller (col. 4, lines 13-15: gyroscope sensor measure pen angles; col. 4, lines 40-46; col. 5, lines 19-20; col. 5, lines 48-51: pen acceleration);
 	generating reference data from said beacon sensing device (col. 11, lines 2-21: The light source image on the CCD camera is used to determine azimuth and elevation angles between the point IR sources and the camera. Since the distance between two sources is fixed and known, and the height of the camera is known, the location of the camera can be determined);
  	receiving said inertial sensor signals (col. 4, lines 13-15: gyroscope sensor measure pen angles; col. 4, lines 40-46: information from all sensors are collected; col. 5, lines 19-20; col. 5, lines 48-51: measurements from  accelerometers,  pen acceleration);
 	receiving said reference data (col. 11, lines 2-21: The light source image on the CCD camera is used to determine azimuth and elevation angles between the point IR sources and the camera. Since the distance between two sources is fixed and known, and the height of the camera is known, the location of the camera can be determined. This, together with orientation of the pen, permits computation of the writing tip location); and 
 	computing a position and an orientation of said hand-held controller relative to said positional reference indicator (1710, 1720 in Fig. 17; col. 11, lines 2-21: In a further embodiment, the camera observes IR signal from beacons 1710 and 1720. Source image on the CCD camera is used to determine azimuth and elevation angles), but does not explicitly disclose wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a cubic region; interacting with said cubic region.
 	However, Hosenpud et al. teaches wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a cubic region (310, 326 in Fig. 3;[0064-0067]); interacting with said cubic region (310, 326 in Fig. 3;[0064-0067]: extending a region (e.g. a cubic) using a handheld pointing device).
	It would have been obvious to one of ordinary skill in the art to modify the device of Schiller et al. such that said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a cubic region and interacting with said cubic region as taught by Hosenpud et al. in order to interact with a virtual scene.
 	Schiller et al. in view of Hosenpud et al. teaches the device as discussed above, but does not explicitly disclose rendering an object in a two-dimensional environment; manipulating said object in said two-dimensional environment; and swapping between said two-dimensional environment and a three-dimensional environment.
 	However, Ames et al. teaches rendering an object in a two-dimensional environment (col. 4, lines 47-54: 2D representation of a webpage); manipulating said object in said two-dimensional environment (col. 4, lines 47-63: select an interface element by touching the display screen); and swapping between said two-dimensional environment and a three-dimensional environment (claim 1: transition from display of a two-dimensional view to display of a three-dimensional view).
	It would have been obvious to one of ordinary skill in the art to modify the device of Schiller et al. in view of Hosenpud et al. by rendering an object in a two-dimensional environment, manipulating said object in said two-dimensional environment, and swapping between said two-dimensional environment and a three-dimensional environment as taught by Ames et al. in order to allow a user to view and interact with interface elements, and maneuver through the various interface elements using various approaches.

 	As to claim 17, Schiller et al. in view of Hosenpud et al. and Ames et al. teaches the at least one non-transitory computer readable medium of claim 16, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator (Schiller et al., col. 3, lines 23-27: medium spaced apart from the pen which defines the geometrical reference with respect to which the position of the pen is determined; col. 4, lines 17-20; col. 4,lines 40-43; col. 5, lines 3-9: determine orientation of pen in writing surface coordinate system; col.8, lines 13-40; col. 11, lines 2-15: computation of the writing tip location; col. 11, lines 38-45: processing between two locations on the reference medium and the pen and determination of angles) comprises a three-dimensional coordinate location (Schiller et al., col. 5, lines 26-29: pen coordinate system (x, y, z)).
 	
  	As to claim 19, Schiller et al. in view of Hosenpud et al. and Ames et al. teaches the at least one non-transitory computer readable medium of claim 17, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a set of vectors (Schiller et al., col. 5, lines 26-55: x-axis is along x-accelerometer, y-axes is along y-accelerometer, and z-axis is along the shaft of pen with positive direction up).

 	As to claim 20, Schiller et al. teaches the at least one non-transitory computer readable medium as discussed above, but does not explicitly disclose wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a set of rotations. 
 	However, Hosenpud et al. teaches wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a set of rotations ([0030]:     orientation defines the rotational movement of object. Orientation include yaw, pitch, and roll; [0049-0050]: stylus tracked for orientation). 
	It would have been obvious to one of ordinary skill in the art to modify the device of Schiller et al. such that said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a set of rotations as taught by Hosenpud et al. in order to interact with a virtual scene.

Allowable Subject Matter
Claims 1-10,14-15 and 34 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17 and 19-20 have been considered but are moot in view of the new ground(s) of rejection.
The cited prior art teaches applicant’s claimed invention as noted in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624